In family offense proceedings pursuant to Family Court Act article 8, Dave A. Braham, the husband, appeals from (1) an order of protection of the Family Court, Nassau County (Koenig, J.), dated August 27, 1998, which, inter alia, directed him to vacate and stay away from the marital premises, and (2) an order of the same court, entered January 25, 1999, which awarded counsel fees to the wife’s attorney.
Ordered that the orders are affirmed, with costs.
Upon our review of the record, we find that the husband committed the family- offense of harassment, thereby warranting the issuance of an order of protection (see, Family Ct Act § 812 [1]; Penal Law § 240.26 [3]; Matter of Dienes v Dienes, 240 AD2d 576; Matter of Smith v Antonio, 239 AD2d 509). The Family Court properly directed the husband to vacate and stay away from the marital premises since the record demonstrated that he conducted himself in an offensive and frightening manner toward the wife (see, Matter of Cutrone v Cutrone, 225 AD2d 767; Matter of Amy Cohen L. v Howard N. L., 222 AD2d 677; Merola v Merola, 146 AD2d 611).
The Family Court’s determination to award counsel fees to the wife’s attorney is supported by the record (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879; Matter of Zirkind v Zirkind, 218 AD2d 745).
The husband’s remaining contentions are without merit. Rit-ter, J. P., Krausman, Florio and Feuerstein, JJ., concur.